Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Denise Gail Dooley, Appellant                           Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 42348-B).
 No. 06-14-00240-CR          v.                          Memorandum Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                            Moseley participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by (1) deleting the attorney
fees incurred by appointed counsel in the amount of $706.50 from the judgment, (2) replacing a
plea of “not true” to “true” as the plea to the motion to adjudicate, and (3) identifying the offense
for which Dooley was convicted as “fraud,” and removing “fraudulent possession controlled
substance/persecription [sic]” as the offense for which she was convicted. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Denise Gail Dooley, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED JULY 20, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk